Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed August 19, 2022 is acknowledged. Claims 11 and 23 are canceled. Claims 12-17 are amended. Claims 27-29 are newly added. Claims 1-10, 12-22, 24-26 and new claims 27-29 are pending. Claims 1-10, 19-22 and 25-26 are withdrawn without traverse (filed 2/22/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022. 
3.	Claims 12-18, 24 and 27-29 are under examination in this office action. 
4.	Applicant’s arguments filed on August 19, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 12 and 14 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 12-18 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 14, 16-17 and 24 under 35 U.S.C. 103 as being unpatentable over Zhang’2010, Zhang’2017 (US2017/0233698, Deng et al. (US2015/0175965), Funderburgh et al. (The Ocular Surface, 2016; 14:113-120) and Basu et al. (Sci. Transl. Med. 2014; 6:266ra172, as in IDS) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 12-13 and 15-17 under 35 U.S.C. 103 as being unpatentable over Zhang’2010 in view of Zhang’2017, Deng et al. (US2015/0175965), Funderburgh et al. (2016), Basu et al. (2014), Claeyssens et al. (US2015/0118197), Frank et al. (US11129854) and Omoto et al. (Invest. Ophthalmol. Vis. Sci. 2009; 50:2019-2115. DOI:10.1167/iovs.08-2262) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on August 19, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang’2010) (J. Tissue Engineer. Regen. Med. 2010; 4:38-44). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 12 as amended is drawn to a method of preparing a cell composition comprising mixing a plurality of limbal derived stromal cells (LSCs) and a plurality of limbal derived epithelial cells (LECs), wherein the limbal derived stromal cells and the limbal derived epithelial cells are present in the composition at a ratio ranging from 1:5 to 5:1.
On p. 7-8 of the response. Applicant acknowledges that Zhong’2010 teaches a method of using human limbal mesenchymal cells (HLMCs) as a feeder layer for culturing human limbal epithelial cells (HLECs) but argues that HLECs are HLMCs are physically separated by the amniotic membrane and the culture insert. Applicant further argues that Zhang’2010 is silent on the density of LSSCs/HLMCs because the density of 2x104cells/cm2 refers to the density of the 3TS fibroblasts (p. 39, left col., section 2.2).
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Zhang’2010 does teach the claimed method because:
i. The human limbal mesenchymal stem cells isolated from limbal stroma (HLMCs/LSSCs) disclosed by Zhang’2010 are the claimed LSCs and the human limbal epithelial stem cells (i.e. HLECs/LESCs) disclosed by Zhang’2010 are the claimed LECs in view of paragraph [0041] and [0042] of the published specification. 
The term “limbal derived stromal cells” (LSCs) recited in claim 12 refers to “stem cells in the mammalian stroma which displays properties of mesenchymal stem cells….”, which is “limbal stromal stem cells” (LSSCs) and the term “limbal derived epithelial cells” (LECs) refers to “corneal epithelial stem cells found at… limbal epithelium of the cornea”, which is “limbal epithelial stem cells” (LESCs). 
[0041] The term "limbal derived stromal cells" refers to stem cells in the mammalian stroma which displays properties of mesenchymal stem cells, including clonal growth, multipotent differentiation, and expression of an array of mesenchymal stem cell-specific markers.[0042] The term "limbal derived epithelial cells" refers to corneal epithelial stem cells found at the basal layer of limbal epithelium of the cornea.

ii. The limitation “comprising mixing… limbal derived stromal cells and … limbal derived epithelial cells…… are present in the composition at a ratio ranging from 1:5 to 5:1” is not limited to “preparing a composition consisting of LSCs/LSSCs and LECs/LESCs only” or “consisting of mixing LSCs/LSSCs and LECs/LESCs only”, and does not exclude that LSSCs cultured on a denuded amnion membrane with LSCs/LSSCs/HLMCs as feeder layer as taught by Zhang’2010.  	
iii. Zhang’2010 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells  isolated from limbal stroma (i.e. LSSCs/HLMCs) and a plurality of human limbal epithelial stem cells (i.e. HLECs/LESCs), comprising mixing a plurality of LSSCs/HLMCs at a density of 2x104 cells/cm2 and a plurality of HLECs/LESCs at a density of 5x103 cells/cm2, which has a ratio of 4:1, and thus is within the limitation “ranging from 1:5 to 5:1” recited in claim 12 because the LSSCs/HLMCs are prepared as 3T3 fibroblasts (p. 39, 1st col., 3rd paragraph to 2nd col., 1st paragraph; 2nd col.,2nd- 3rd paragraphs; p. 40, 2nd col., 3rd paragraph; p. 41; p. 43-44, figure 5). Thus, claim 12 is anticipated by Zhang’2010. Accordingly, the rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang’2010 is maintained. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang’2010) (J. Tissue Engineer. Regen. Med. 2010; 4:38-44) in view of Zhang et al. (Zhang’2017) (US2017/0233698, published Aug 17, 2017, priority Jun 27, 2014). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9-10 of the response, Applicant argues that for the reasons set forth above, while Zhang’2010 teaches culturing HLECs on an amniotic membrane using HLMCs as feeder layer, Applicant argues that Zhang’2010 does not teach mixing two cell types of HLMCs and HLECs because the HLECs are physically separated from the HLMCs. Applicant acknowledges that Zhang’2017 teaches a method of preparing and culturing limbal stem cells (LSCs) but argues that Zhang’2017 does not teach or suggest a composition wherein the limbal derived stromal cells and limbal derived epithelial cells are mixed or layering such a composition onto the eye of an individual because the LSCs of Zhang’2017 refer to limbal derived epithelial cells only and cites Deng (US2015/0175965; paragraph [0004]) in support of the arguments. Applicant argues that the claimed methods provide unexpected results over the combination of Zhang’2010 and Zhang’2017 because the use of a mixture of limbal derived stromal and epithelial cells restores the normal epithelial surface and improves stromal clarity and optimal visual recovery and cites p. 16, lines 11-12, p. 14, p. 16, line 9-10; p. 16, lines 7-8, tables 1-4 in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Zhang’2010 does teach the method recited in claim 12.
ii. The difference between the claimed method recited in claim 18 and Zhang’2010’s method is the limitation “that the composition is layered on the corneal or ocular surface of an individual”. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Zhang’2017 (US2017/0233698) is cited to support the limitation” the composition is layered on the corneal or ocular surface of an individual as in claim 18”.
While Zhang’2010 does not teach that the composition is layered on the corneal or ocular surface of an individual as in claim 18, Zhang’2017 (US2017/0233698) teaches this limitation and provides motivation and an expectation of success because Zhang’2017 teaches a method of preparing a cell composition comprising LSCs which comprise LSSCs and LESCs in and/or on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin; and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells (see paragraphs [0127]; [0250]-[0253]; [0255]-[0256]; [0162]-[0165]; [0181]-[0187]). Zhang’2017 also teaches 3D differentiation by embedding dissociated single stem cells in Matrigel® at 2x104 cells/50ul gel and that 3-D structures were formed after 14-18 day culture in a differentiation medium CnT-30 (limbal stem cell differentiation) (see paragraph [290]).
Zhang’2017 also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area (see paragraph [0311]).
A person of ordinary skill in the art would have recognized that applying the known technique of transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Zhang’2010’s method would have yielded the predictable result of delivering and transplanting a limbal epithelial tissue producing composition comprising comprise LSSCs and LESCs to a recipient cornea and limbal area, and resulted in better production and integration of limbal epithelial tissue into the recipient cornea and limbal area. Transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Zhang’2010’s method would produce and integrate limbal epithelial tissue into the recipient cornea and limbal area, and increase patient’s satisfaction with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known the known technique of transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Zhang’2010’s method to transplant and layer the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual, and yield the predictable result of better generation  and integration of limbal epithelial tissue into the recipient cornea and limbal area. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
iv. In response to Applicant' s arguments related to unexpected results, note that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c)-I. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See: MPEP §716.02. In addition, “A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). See MPEP 716.02(a)-I. Further, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 In this case, a method of preparing a cell composition by mixing a plurality of limbal derived stromal cells and a plurality of limbal derived epithelial cells at a ratio ranging from 1:5 to 5:1 is known and expected as taught by Zhang’2010. Transplanting or layering the cell composition comprising a mixture of a plurality of limbal derived stromal cells and a plurality of limbal derived epithelial cells at a ratio ranging from 1:5 to 5:1 onto the eye of a recipient is also known and expected in known for the use of the claimed composition as taught by Zhang’2017. Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed conjugate is obvious over the prior art, absent evidence to the contrary.
Accordingly, the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Zhang’2010 in view of Zhang’2017 is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on August 19, 2022.
Claim Rejections - 35 USC § 102
8.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bray et al. (Cytotherapy, 2012; 14:936-947). 
Based on paragraphs of [0041] and [0042] of the instant specification, the term “limbal derived stromal cells” (LSCs) recited in claim 12 refers to “stem cells in the mammalian stroma which displays properties of mesenchymal stem cells….”, which is “limbal stromal stem cells” (LSSCs) and the term “limbal derived epithelial cells” (LECs) refers to “corneal epithelial stem cells found at… limbal epithelium of the cornea”, which is “limbal epithelial stem cells” (LESCs). 
[0041] The term "limbal derived stromal cells" refers to stem cells in the mammalian stroma which displays properties of mesenchymal stem cells, including clonal growth, multipotent differentiation, and expression of an array of mesenchymal stem cell-specific markers.[0042] The term "limbal derived epithelial cells" refers to corneal epithelial stem cells found at the basal layer of limbal epithelium of the cornea.

Bray et al. teach a method of preparing a cell composition comprising mixing a plurality of human limbal stromal cells (i.e. HLSCs/LSCs) at a density of 2x106 cells/cm2 and a plurality of human limbal epithelial cells (HLECs/LECs) at a density of 5x105 cells/cm2, which the HLMCs/LSC and the HLECs/LECs are present in the composition at a ratio of 5:1, which meets the limitation “ranging from 1:5 to 5:1) (see p. 940, 1st col., 2nd paragraph; p. 937, 1st col., Methods-Establishment of culture from limbal stroma-2nd col.; p. 939, 2nd col., Co-culture experiments with HLE to p. 940, 1st col.; p. 940, 1st col. Results to p.944, 1st col.).  Thus, claim 12 is anticipated by Bray et al..

Claim Rejections - 35 USC § 103
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over either Bray et al. (Cytotherapy, 2012; 14:936-947) in view of Zhang et al. (Zhang’2017) (US2017/0233698, cited previously).
While Bray does not teach that the composition is layered on the corneal or ocular surface of an individual as in claim 18, Zhang’2017 teaches this limitation and provides motivation and an expectation of success because Zhang’2017 teaches a method of preparing a cell composition comprising LSCs which comprise LSSCs and LESCs in and/or on a matrix or extracellular matrix to form 3D cell culture and layer the cell composition on the corneal or ocular surface of an individual as in claim 18.
Zhang’2017 teaches a method of preparing a cell composition comprising a plurality of limbal stem cells and a plurality of limbal corneal epithelial cells, comprising obtaining cultured limbal stem cells (LSCs) which comprise LSSCs and LESCs, dissociating to single cells, placing the isolated LCSs in and/or on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells (see paragraphs [0127]; [0250]-[0253]; [0255]-[0256]; [0162]-[0165]; [0181]-[0187]). 
Zhang’2017 also teaches 3D differentiation by embedding dissociated single stem cells in Matrigel® at 2x104 cells/50ul gel and that 3-D structures were formed after 14-18 day culture in a differentiation medium CnT-30 (limbal stem cell differentiation) (see paragraph [290]).
Zhang’2017 also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area (see paragraph [0311]). 
A person of ordinary skill in the art would have recognized that applying the known technique of transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Bray’s method would have yielded the predictable result of delivering and transplanting a limbal epithelial tissue producing composition comprising comprise LSSCs and LESCs to a recipient cornea and limbal area, and resulted in better production and integration of limbal epithelial tissue into the recipient cornea and limbal area. Transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Bray’s method would produce and integrate limbal epithelial tissue into the recipient cornea and limbal area, and increase patient’s satisfaction with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known the known technique of transplanting and layering the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual disclosed by Zhang’2017 to the Bray’s method to transplant and layer the composition comprising LSCs which comprise LSSCs and LESCs on the corneal or ocular surface of an individual, and yield the predictable result of better generation  and integration of limbal epithelial tissue into the recipient cornea and limbal area. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

Claim Rejections - 35 USC § 103
10.	Claims 14, 16-17, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al. (Cytotherapy, 2012; 14:936-947) in view of Zhang’2017 (US2017/0233698, cited previously) as applied to claim 18 above, and further in view of Deng et al. (US2015/0175965, cited previously) and Funderburgh et al. (The Ocular Surface, 2016; 14:113-120) and Basu et al. (Sci. Transl. Med. 2014; 6:266ra172, as in IDS). 
Claims 14, 16-17, 24 and 27-29 are drawn to a method of preparing a multilayer cell composition comprising: a. depositing a uniform first layer comprising a plurality of limbal derived stromal cells (LSCs) and thrombin; and b. depositing a uniform second layer comprising a plurality of limbal derived epithelial cells (LECs) and fibrinogen; wherein the second layer is deposited directly over the first layer. Dependent claims are directed to wherein the ratio of limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1 (claim 16), wherein the ratio of thrombin to fibrinogen ranges from 1:5 to 5:1 (claim 17), wherein the multilayer cell composition is layered on the corneal or ocular surface of an individual (claim 24).
Bray and Zhang’2017 are set forth above and also teaches the limitations “wherein the ratio of limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1” as in claim 16 (see p. 940, 1st col., 2nd paragraph; p. 937, 1st col., Methods-Establishment of culture from limbal stroma-2nd col.; p. 939, 2nd col., Co-culture experiments with HLE to p. 940, 1st col.; p. 940, 1st col. Results to p.944, 1st col in Bray) and the limitation “wherein the ratio of thrombin to fibrinogen ranges from 1:5 to 5:1” as in claim 17 (paragraphs [0311]; [0152]; [0164]; [0250]; claims 70-71 in Zhang’2017), and the limitation “wherein the cell composition is layered on the corneal or ocular surface of an individual” as in claims 24 and 29 (paragraph [0311] in Zhang’2017).  
 But Bray and Zhang’2017 fail to teach preparing a multilayer cell composition comprising depositing a uniform first layer: LSSCs and thrombin and depositing a uniform second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer as in claim 14 or steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells as in claims 27-28.
While Bray and Zhang’2017 do not teach a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer as in claim 14 or steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells as in claims 27-28, Deng et al. (US2015/0175965), Funderburgh et al. and Basu et al. teach these limitations and provide motivation and an expectation of success because Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications.
Deng teaches a method of preparing a multilayer cell composition comprising: disposing human limbal stem cells (HLSCs)  including human limbal epithelial stem cells (HLESCs) in the first cell culture compartment, disposing human feeder cells including human limbal stromal stem cells (HLSSCs) in the second cell culture compartment, wherein the human feeder cells include limbal stromal cells (LSCs) including limbal stromal mesenchymal stem cells(LSMSCs) or human limbal fibroblasts (HLFs), wherein the human feeder cells are below the human limbal stem cells (HLSCs), which are related to instant claims (see [0016]; [0011]-[0016]; [0032]-[0039]; [0041]; [0077]-[0089]; Examples 1-2). Deng also teaches steps of harvesting the limbal derived epithelial cells; removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells as in claims 27-28 (see paragraphs [0016]; [0032]-[0034]

    PNG
    media_image1.png
    723
    314
    media_image1.png
    Greyscale

Funderburgh teaches that the proximity of corneal stromal stem cells (CSSCs) and limbal epithelial stem cells (LESCs) in vivo suggests the possibility that each of these populations provides symbiotic support for maintenance of the stem cell phenotype of the other (see p. 117, 1st col., lines 13-16). Funderburgh teaches that in vitro, limbal fibroblasts supported expansion of LESCs better than 3T3 cells or scleral fibroblasts, and this ability was enhanced by expansion of the CSSCs in culture conditions that maintain the stem-like phenotype of the CSSCs. When CSSCs and LESCs were co-isolated in clusters using collagenase digestion, the LESCs expanded more rapidly and formed more holoclones, than without the niche cells (see p. 116, 1st col., D. Function of Corneal stromal stem cells in vivo) and that CSSCs in vitro can produce collective tissue in composition and structure to that of human stroma and can be used for corneal bioengineering applications (p. 118, 1st co., IV. Summary and Conclusions). 
Basu teaches a cell culture of collagenase treated limbal biopsies comprising both epithelial and mesenchymal stem cells (p. 2, figure 1). Basu also teaches human limbal biopsy-derived stromal stem cells (LBSCs) embedded in a fibrin gel to the surface of a healing mouse wound by applying 5x104 LBSCs in a solution of fibrinogen (p. 2, 2nd col. Human LBSCs engraft in murine cornea in vivo to p. 3; p. 1, 2nd col to p. 2, 2nd col. to p. 3; p.5-6, figures 4-6) and also teaches that after wounding, 0.5 ml of thrombin was added to the wound bed, followed immediately by 1 ml of fibrinogen (with or without LBSCs), and after 1 to 2 min, the fibrinogen had gelled, and a second round of thrombin and fibrinogen was added and the corneal epithelium closed the wound in 24-36 hours, which relates to preparing a multilayer composition comprising a uniform first layer: limbal derived stromal cells (LSCs) and thrombin; and a uniform second layer comprising limbal derived epithelial cells (LECs) and fibrinogen (see p. 8, 2nd col., Fibrin gel and LBSC application). 
A person of ordinary skill in the art would have recognized that applying the known technique of preparing a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer and the known steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells as in claims 27-28 disclosed by Deng, Funderburgh and Basu to the Bray and Zhang’2017’s method would have yielded the predictable result of preparing a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer, and resulted in an improved product of multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer. Preparing a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer by including LSSCs and fibrinogen and thrombin in cell composition as disclosed by Deng, Funderburgh and Basu would provide benefits of rapid expansion and development of LESCs and for use in corneal bioengineering applications, and would increase patient’s satisfaction with recommended treatment of using a multi-layer cell composition for producing limbal epithelial tissue.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Deng, Funderburgh and Basu with the teaching of Bray and Zhang’2017 to prepare a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer as in claim 14 or including steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells as in claims 27-28 with an expectation of success because Bray and Zhang’2017 teach a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 5:1, placing the isolated limbal stem cells (LSCs) including LSSCs and LESCs on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, while Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs, the steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells,  and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications.
 In this combination, both Bray and Zhang’2017’s methods and cell composition and Deng, Funderburgh and Basu’s methods and cell compositions are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Bray and Zhang’2017’s methods using Deng, Funderburgh and Basu’s methods and cell compositions comprising a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve cell transplantation and form and grow the cell composition in vivo and repair epithelial damage because Bray and Zhang’2017 teach a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 5:1, placing the isolated limbal stem cells (LSCs) including LSSCs and LESCs on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, and Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs, the steps of removing a portion of the limbal derived epithelial cells and differentiating the portion into limbal derived stromal cells, and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of preparing a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer disclosed by Deng, Funderburgh and Basu to the Bray and Zhang’2017’s method to generate a multiplayer cell composition, and yield the predictable result of a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer with the claimed ratios, and provide rapid expansion and development of LESCs and for use in corneal bioengineering applications. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

11.	Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (2012), Zhang’2017 (US2017/0233698), Deng et al. (US2015/0175965), Funderburgh et al. (2016) and Basu et al. (2014, as in IDS) as applied to claims 14, 16-17, 24 and 27-29 above, and further in view of Claeyssens et al. (US2015/0118197, cited previously), Frank et al. (US11129854, cited previously) and Omoto et al. (Invest. Ophthalmol. Vis. Sci. 2009; 50:2019-2115. DOI:10.1167/iovs.08-2262, cited previously). 
Bray, Zhang’2017, Deng, Funderburgh and Basu are set forth above but fail to teach a cell range that is exactly identical to the claimed range (i.e. 4000-5000 cells/ul=4-5x106/ml) as in claims 13 and 15 or a ratio of cell range of LSSCs to LESCs or a ratio of thrombin to fibrinogen that is exactly identical to the claimed range (i.e. the ratio range of LSSCs to LESCs is from 1:5 to 5:1; the ratio range of thrombin to fibrinogen is from 1:5 to 5:1).
While Bray, Zhang’2017, Deng, Funderburgh and Basu do not teach cell ranges that are exactly identical to the claimed ranges, Claeyssens et al. (US2015/0118197), Frank et al. (US11129854) and Omoto et al. teach these limitations and provide motivation and an expectation of success because Claeyssens, Frank and Omoto teach different cell ranges and ratios that are either within or overlapping the claimed ranges.
Claeyssens teaches an electrospun scaffold comprising limbal stem cells and mesenchymal stem cells for treatment of ocular injury (see paragraph, claims 29-38), and also teaches that rabbit limbal fibroblasts were seeded on the scaffolds at a concentration of 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1)(see paragraphs [0168]; [0139]-[0142]) and microfabricated scaffolds treated with 10ul fibrin +10ul thrombin (see paragraph [0170]).
Frank teaches 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft for treatment of limbal stem cell deficiency (LSCD) or ocular diseases (col. 9, lines 1-30; 11, lines 1-39). 
Omoto teaches the use of a density of 105 cells/well, 2.5x104cells/cm2 and 1000 human limbal epithelial cells (see p. 5, 1st col), and also teaches engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1) for transplantation (see p. 5, 2nd col. 2nd paragraph).
A person of ordinary skill in the art would have recognized that applying the known cell range (i.e. 4000-5000 cells/ul=4-5x106/ml), the known ratio of LSSCs to LESCs, the known ratio of thrombin to fibrinogen (i.e. the ratio range of LSSCs to LESCs is from 1:5 to 5:1; the ratio range of thrombin to fibrinogen is from 1:5 to 5:1) and the known technique disclosed by Claeyssens, Frank and Omoto to the method of Bray, Zhang’2017, Deng, Funderburgh and Basu would have yielded the predictable result of generation of a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer with the claimed cell ranges and ratios for thrombin to fibrinogen. The use of the known cell range of  4000-5000 cells/ul, the known ratio of 1:5 to 5:1 for the  LSSCs to LESCs, the known ratio of 1:5 to 5:1 for the thrombin to fibrinogen and the known technique disclosed by Claeyssens, Frank and Omoto to the method of Bray, Zhang’2017, Deng, Funderburgh and Basu would generate a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer with the claimed ratios, and provide rapid expansion and development of LESCs and for use in corneal bioengineering applications.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Claeyssens, Frank and Omoto with the teachings of Bray, Zhang’2017, Deng, Funderburgh and Basu to prepare a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer with the claimed cell ranges and ratios for thrombin to fibrinogen with an expectation of success because Bray, Zhang’2017, Deng, Funderburgh and Basu teaches a method of preparing a multilayer cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 4:1 on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium, wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, while Claeyssens, Frank and Omoto teach different cell ranges and ratios including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1), which are either within or overlapping the claimed ranges and thus, a prima facie case of obviousness exists.
In this combination, both cell ranges and ratios disclosed by Bray, Zhang’2017, Deng, Funderburgh and Basu and cell ranges and ratios disclosed by Claeyssens, Frank and Omoto are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Bray, Zhang’2017, Deng, Funderburgh and Basu’s methods using the cell ranges and ratios disclosed by Claeyssens, Frank and Omoto, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve a multilayer cell population for cell transplantation and grow and repair epithelial damage in vivo because Bray, Zhang’2017, Deng, Funderburgh and Basu teaches a method of preparing a multilayer cell composition comprising two layers: LESCs and LSSCs at a ratio of LSSCs to LESCs of 4:1 on a matrix or extracellular matrix and mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1), and also the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, and Claeyssens, Frank and Omoto teach different cell ranges and ratios are either within or overlapping the claimed ranges including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known cell range of  4000-5000 cells/ul, the known ratio of 1:5 to 5:1 for the  LSSCs to LESCs, the known ratio of 1:5 to 5:1 for the thrombin to fibrinogen and the known technique disclosed by Claeyssens, Frank and Omoto to the method of Bray, Zhang’2017, Deng, Funderburgh and Basu to generate a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer with the claimed ratios, and yield the predictable result of a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited directly over the first layer with the claimed ratios; and provide rapid expansion and development of LESCs and for use in corneal bioengineering applications. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, routine optimization of cell ranges of LSSCs to LESCs or ratios of thrombin and fibrinogen disclosed by Bray, Zhang’2017, Deng, Funderburgh and Basu’s methods would have led to the claimed range of 4000-5000 cells/ul=4-5x106/ml or the claimed ratio of cell range of LSSCs to LESCs at 1:5 to 5:1 or the ratio range of thrombin to fibrinogen at 1:5 to 5:1 because Claeyssens, Frank and Omoto teaches different cell ranges and ratios are either within or overlapping the claimed ranges including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1), which achieve a multilayer cell composition comprising two layers: LESCs and LSSCs mixed with fibrinogen and thrombin for treatment of ocular injury or transplantation or ocular disease desired in Bray, Zhang’2017, Deng, Funderburgh and Basu. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Claeyssens, Frank and Omoto because Claeyssens, Frank and Omoto teach that this entire range can form the claimed multilayer cell composition for treatment of ocular injury or transplantation or ocular disease, and also teaches how to optimize the multilayer cell composition comprising two layers: LESCs and LSSCs mixed with fibrinogen and thrombin and the cell ranges and ratios for LESCs and LSSCs and the ratios for fibrinogen and thrombin.
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.


Conclusion

12.	NO CLAIM IS ALLOWED.



13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakatsu et al. (Invest. Ophthalmol. Vis.Sci.; 2014; 55:6953-6959. DOI:10.1167/iovs.14-14999) teach a method of preparing a cell composition comprising mixing a plurality of human limbal mesenchymal cells (i.e. HLMCs/LSCs) at a density of 2x104 cells/cm2 and a plurality of human limbal epithelial cells (HLECs/LECs) at a density of 3x102 cells/cm2, which has a ratio of 67:1 for the HLMCs/LSC and the HLECs/LECs (see p. 6954, 1st col., methods to 2nd col.). 
Dziasko (PhD Thesis, 2015; University College London) teach a method of preparing a cell composition comprising mixing a plurality of human limbal stromal and melanocyte mixed populations of cells (i.e. HLMCs/LSCs) at a density of 2x104 cells/cm2 and a plurality of human limbal epithelial cells (HLECs/LECs) at a density of 2x102 cells/cm2, which has a ratio of 100:1 for the HLMCs/LSC and the HLECs/LECs (see p. 182-207).
Kureshi et al. (Sci. Rep. 2015; 5:16816. DOI:10.1038/srep16186) teach a method of preparing a cell composition comprising mixed limbal derived stromal cells (LSCs) and limbal derived epithelial cells (LECs), wherein the limbal derived stromal cells and the limbal derived epithelial cells are present in the composition (see 6-7).


14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 7, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649